            Case 2:20-cv-00270-SMJ                  ECF No. 14           filed 12/01/20    PageID.103 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
               BRAESON LANE HASKELL,
                                                                                                              Dec 01, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00270-SMJ
     SGT BRIAN ODENBORG and OFFICER PAUL                             )
                  PURCELL,                                           )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion to Voluntarily Dismiss Complaint, ECF No. 12, is GRANTED. All claims are DISMISSED
’
              WITHOUT PREJUDICE.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Salvador Mendoza, Jr.




Date: December 1, 2020                                                       CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                             Angela Noel
